                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7

                                   8     CECIL EUGENE SHAW,                                Case No.16-cv-03768-VKD
                                                        Plaintiff,
                                   9
                                                                                           ORDER DENYING PLAINTIFF’S
                                                 v.                                        MOTION TO STRIKE
                                  10

                                  11     RANDY KELLEY, et al.,                             Re: Dkt. No. 66
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          On October 29, 2018, plaintiff Cecil Eugene Shaw moved for summary judgment and

                                  15   noticed the motion for a December 4, 2018 hearing. Dkt. No. 59. The Court subsequently granted

                                  16   the parties’ joint request to continue the motion hearing to December 11, 2018 due to defense

                                  17   counsel’s trial calendar. Dkt. Nos. 61, 63. The briefing deadlines, however, were not altered or

                                  18   amended, and defendants did not file a response to Mr. Shaw’s summary judgment motion by the

                                  19   November 13, 2018 deadline. Civ. L.R. 7-3(a). Believing that defendants did not intend to

                                  20   oppose his motion for summary judgment, Mr. Shaw requested that the Court vacate the

                                  21   December 11 motion hearing and grant his motion for summary judgment on the papers. Dkt.

                                  22   No. 64. On November 29, defendants filed a belated opposition to Mr. Shaw’s motion for

                                  23   summary judgment. Dkt. No. 65.

                                  24          Mr. Shaw now moves for an order striking defendants’ opposition as untimely. Dkt. No.

                                  25   66. Defendants maintain that their tardy filing was due to excusable neglect under Rule 6(b) of the

                                  26   Federal Rules of Civil Procedure. They say that in view of the length of Mr. Shaw’s summary

                                  27   judgment papers, and because of defendants’ and defense counsel’s conflicting schedules over the

                                  28   Thanksgiving holiday, they were unable to timely finalize and file their opposition. Dkt. No. 67.
                                   1          Rule 6(b) provides that, “on motion made after the time has expired,” the Court may

                                   2   extend the time for performing an act “if the party failed to act because of excusable neglect.”

                                   3   Fed. R. Civ. P. 6(b)(1)(B). For purposes of Rule 6(b), “excusable neglect” is judged by the

                                   4   standard set out in Pioneer Investment Servs. Co. v. Brunswick Associates Ltd. Partnership, 507

                                   5   U.S. 380 (1993). See Briones v. Riviera Hotel & Casino, 116 F.3d 379, 381 (9th Cir. 1997)

                                   6   (observing that the Pioneer standard applies to Rule 6(b)). The “determination of whether neglect

                                   7   is excusable is an equitable one that depends on at least four factors: (1) the danger of prejudice to

                                   8   the opposing party; (2) the length of the delay and its potential impact on the proceedings; (3) the

                                   9   reason for the delay; and (4) whether the movant acted in good faith.” Bateman v. U.S. Postal

                                  10   Serv., 231 F.3d 1220, 1223-24 (9th Cir. 2000) (citing Pioneer, 507 U.S. at 395). “Although

                                  11   inadvertence, ignorance of the rules, or mistakes construing the rules do not usually constitute

                                  12   ‘excusable’ neglect, it is clear that ‘excusable neglect’ under Rule 6(b) is a somewhat ‘elastic
Northern District of California
 United States District Court




                                  13   concept’ and is not limited strictly to omissions caused by circumstances beyond the control of the

                                  14   movant.” Pioneer, 507 U.S. at 392. Courts may, “where appropriate, . . . accept late filings

                                  15   caused by inadvertence, mistake, or carelessness, as well as by intervening circumstances beyond

                                  16   the party’s control.” Id. at 388.

                                  17          In the present matter, the Court is skeptical of defendants’ proffered explanation for their

                                  18   delay. As noted by Mr. Shaw, if defendants needed more time to file their opposition, prudent

                                  19   counsel should have requested an extension before the filing deadline lapsed. Prior to filing their

                                  20   opposition, defendants did not ask for an extension and did not even seek leave to file their tardy

                                  21   opposition. The record instead suggests that defense counsel erroneously believed that the time

                                  22   for filing an opposition was extended when the motion hearing was continued (Dkt. No. 66-1) or

                                  23   that defendants’ belated filing may have been prompted by Mr. Shaw’s request to vacate the

                                  24   December 11 motion hearing. At the same time, however, the length of defendants’ delay (16

                                  25   days) and the potential impact on the judicial proceedings is minimal. This matter currently is

                                  26   scheduled for a February 27, 2019 final pretrial conference and a three-day bench trial starting

                                  27   April 1, 2019. Further, “summary judgment cannot be granted by default even if there is a

                                  28   complete failure to respond to the motion . . . .” Fed. R. Civ. P. 56 advisory committee’s note to
                                                                                         2
                                   1   2010 amendment; see also Heinemann v. Satterberg, 731 F.3d 914, 916 (9th Cir. 2013) (same).

                                   2   Thus, Mr. Shaw would not be entitled to summary judgment unless the Court concluded that the

                                   3   record supported it. Mr. Shaw does not say how he has been prejudiced, if at all, by defendants’

                                   4   delay, and the prejudice to Mr. Shaw of having to defend his claims on the merits is minimal. See

                                   5   Bateman, 231 F.3d at 1224-25 (noting that the opposing party “would have lost a quick victory

                                   6   and, should it ultimately have lost the summary judgment motion on the merits, would have had to

                                   7   reschedule the trial date,” but that such prejudice was insufficient to justify the denial of a request

                                   8   to set aside a judgment). Given the potentially dispositive nature of summary judgment, and

                                   9   because the Court would be aided by full briefing on the matter, and in view of the fact that the

                                  10   case schedule can accommodate a modest continuance, the Court concludes that the interests of

                                  11   justice would be best served by accepting defendants’ belated opposition.

                                  12          Accordingly, Mr. Shaw’s motion to strike is denied. Mr. Shaw may file a summary
Northern District of California
 United States District Court




                                  13   judgment reply by December 13, 2018. The hearing on Mr. Shaw’s motion for summary

                                  14   judgment is continued to December 18, 2018, 10:00 a.m.

                                  15          IT IS SO ORDERED.

                                  16   Dated: December 7, 2018

                                  17

                                  18
                                                                                                      VIRGINIA K. DEMARCHI
                                  19                                                                  United States Magistrate Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          3
